DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:
Lines 1-2, which recite “…wherein the water tank is provided in front of the machine compartment and exposed when the door is open” should read “…wherein the water tank is provided in front of the machine compartment and is exposed when the door is open.”  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, lines 12-13 recite the limitation that “an evaporator [is] provided at an upper portion of the machine compartment and on an inner rear surface of the interior space” It is unclear how the evaporator can be provided at an upper portion of the machine compartment and on an inner rear 
Claims 21-27 are rejected as being dependent from a rejected base claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 8, 10-14, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loessl et al (US-20190223391-A1).
	Regarding claim 1, Loessl et al discloses (figure 4) an apparatus for cultivating plants, the apparatus comprising:
	a cabinet (400) have an interior space;

	at least one bed (450a and 450b) provided in the interior space and used to cultivate the plants (page 4, [0058], lines 1-2);
	at least one light assembly (430) provided above the at least one bed with light for photosynthesis (page 4, [0058], lines 1-2);
	a water tank (413) to store water to be supplied to the at least one bed (page 4, [0059]); and 
	a machine compartment (440) provided at a lower portion of the cabinet, and separated from the interior space to communicate with an ambient surrounding (see annotated figures 4(i) and 4(ii) below), a compressor (446) and a condenser (442) being provided in the machine compartment to adjust a temperature of the interior space (page 4, [0056], lines 4-8; [0057], lines 1-3), wherein the water tank is provided inside the interior spaced apart from the machine compartment.
 
    PNG
    media_image1.png
    567
    493
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    584
    525
    media_image2.png
    Greyscale

(Annotated figure 4(i))					(Annotated figure 4(ii))
claim 3, Loessl et al discloses an apparatus for cultivating plants wherein the machine compartment (440) has at least a portion open through a rear surface of the cabinet (page 4, [0056], wherein the cooling appliance “may be arranged on a rear side wall”).
Regarding claim 8, Loessl et al discloses an apparatus for cultivating plants wherein a top surface of the machine compartment and a top surface of the water tank are provided below the at least one bed (see annotated figure 4(i) above). 
Regarding claim 10, Loessl et al discloses (figure 5) an apparatus for cultivating plants comprising a duct (549a and 549b) to allow the machine compartment and the interior space to communicate with each other such that the air in the machine compartment is introduced into the interior space (page 6, [0072]).
Regarding claim 11, Loessl et al discloses (figure 4) a refrigerator comprising:
a cabinet (400) having an interior space;
a door (16) to open or close the interior space (page 2, [0031], lines 1-4, wherein the embodiment of figure 4 also includes a door);
at least one bed (450a and 450b) provided in the interior space and used to cultivate plants (page 4, [0058], lines 1-2);
at least one light assembly (430) provided above the at least one bed to irradiate the at least one bed with light (page 4, [0058], lines 3-5);
a machine compartment (440) provided at a rear lower portion of the cabinet to form a space independent from the interior space to receive a compressor (446) and a condenser (442) (page 4, [0056], lines 4-8; [0057], lines 1-3);
a step that protrudes inward of the interior space from a position corresponding to the machine compartment (see annotated figure 4(i) above) and

Regarding claim 12, Loessl et al discloses a refrigerator wherein the water tank is positioned lower than a top surface of the step (see annotated figure 4(i) above).
Regarding claim 13, Loessl et al discloses a refrigerator wherein at least one bed (450a) covers a top surface of the step and a top surface of the water tank (see figure 6 for a clearer side profile of the apparatus).
Regarding claim 14, Loessl et al discloses a refrigerator wherein the water tank has a width corresponding to a width of the interior space, and a height corresponding to a distance from the floor of the interior space to a bottom surface of the at least one bed (see annotated figure 4(ii) above). 
	Regarding claim 19, Loessl et al discloses a refrigerator wherein the space in which the water tank is received is further defined by the at least one bed (see annotated figure 4(ii) above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Loessl et al (US-20190223391-A1) in view of Oberst (US-8910419-B1).
Regarding claim 2, Loessl et al discloses (figure 4) an apparatus for cultivating plants wherein the water tank is provided in front of the machine compartment. Loessl et al does not disclose that the water tank is exposed when the door is open.
Oberst teaches (figure 2) an apparatus for cultivating plants wherein the water tank (63) is exposed when the door is open.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Loessl et al with the water tank exposed when the door is open as disclosed by Massey for the benefit of providing the water tank in the apparatus such that it is easily accessible to a user.

Claims 4-6, 9, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Loessl et al (US-20190223391-A1) in view of Wang et al (CN-103416292-A).
Regarding claims 4-6, Loessl et al discloses an apparatus for cultivating plants comprising a pump connected with the water tank to supply water to the at least one bed (page 15, [0165], lines 1-6). Loessl et al does not disclose a valve connected with the water tank or a pipe to supply water to the at least one bed.
Wang et al teaches (figures 6 and 7) (see attached translation) an apparatus for cultivating plants comprising a pump (28) and a valve (30) connected with the water tank through a pipe (31) to supply water to at least one bed (9) (page 4, [0020]; page 13, [0070], lines 525-528).

Loessl et al as modified above in view of Wang et al does not teach that the pump and the valve are provided inside the interior space, that the pump and the valve are provided between the machine compartment and the water tank, or that the pump and the valve are covered by the water tank; however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have repositioned the pump and valve such that they are provided inside the interior space and between the machine compartment and the water tank or covered by the water tank, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. This would be done for the benefit of arranging the parts to minimize any empty space, thus maximizing the space available in the apparatus for growing plants, increasing the quantity of plants grown.
Regarding claim 9, Loessl et al does not disclose that a front surface of the at least one bed and a front surface of the water tank are vertically aligned.
Wang et al teaches (figures 6 and 7) an apparatus for cultivating plants wherein a front surface of the at least one bed (9) and a front surface of the water tank (56) are vertically aligned. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Loessl et al with the vertically aligned front surfaces of the at least one bed and water tank as disclosed by Wang et al for the benefit of minimizing any empty space, thus maximizing the amount of water that can be stored in the water tank and the quantity of plants that can be grown on the bed.
claims 17 and 18, Loessl et al discloses a refrigerator wherein a pump is provided to supply water from the tank to the at least one bed (page 15, [0165], lines 1-6). Loessl et al does not disclose that a valve is provided to supply water from the water tank to the at least one bed. 
Wang et al teaches (figures 6 and 7) (see attached translation) a refrigerator wherein a pump (28) and a valve (30) are provided to supply water from a water tank (56) to the at least one bed (9) (page 4, [0020]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Loessl et al with the valve as disclosed by Wang et al for the benefit of allowing control over the pumping of the water from the tank to the beds, thus allowing a user to have control over the starting and stopping of water flow (Wang et al: page 4, [0020], lines 132-134; page 13, [0070], lines 533-534).
	Loessl et al as modified above in view of Wang et al does not teach that the pump and valve are provided between a front surface of the step and a rear surface of the water tank and that water tank covers a space in which the pump and the valve are provided; however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have repositioned the pump and valve such that they are provided between a front surface of the step and a rear surface of the water tank and such that the water tank covers a space in which the pump and the valve are provided, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. This would be done for the benefit of arranging the parts to minimize any empty space, thus maximizing the space available in the apparatus for growing plants, increasing the quantity of plants grown.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Loessl et al (US-20190223391-A1) in view of Massey (US-20200037514-A1).
Regarding claim 7, Loessl et al discloses an apparatus for cultivating plants comprising a water tank provided in the interior space. Loessl et al does not teach that the water tank is provided detachably. 
	Massey teaches an apparatus for cultivating plants wherein the water tank is provided detachably (page 4, [0032], lines 6-11). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Loessl et al with the detachable water tank as disclosed by Massey for the benefit of allowing a user to manually refill the water tank, avoiding the need of direct connection to a water source (Massey: page 4, [0032], lines 3-11).
Regarding claim 15, Loessl et al  discloses a refrigerator wherein the water tank is provided inside the interior space, and covers a space between the floor of the interior space (414) and the at least one bed (450a) in a state in which the water tank is inserted (see annotated figures 4(i) and 4(ii) above). Loessl et al does not disclose that the water tank is withdrawably provided inside the interior space. 
Massey teaches an apparatus for cultivating plants wherein the water tank is provided detachably (page 4, [0032], lines 6-11). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Loessl et al with the detachable water tank as disclosed by Massey for the benefit of allowing a user to manually refill the water tank, avoiding the need of direct connection to a water source (Massey: page 4, [0032], lines 3-11).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Loessl et al (US-20190223391-A1) in view of Oberst (US-8910419-B1) and Carroll et al (US-20150223407-A1).
claim 16, Loessl et al does not disclose a refrigerator wherein the water tank is exposed when the door is open, and wherein at least a portion of the water tank is formed to be transparent such that an inner portion of the water tank is viewable when the door is open. 
Oberst teaches (figure 2) a refrigerator for cultivating plants wherein the water tank (63) is exposed when the door is open.
Carroll et al teaches a system for growing plants wherein a water tank is made from a transparent material (page 4, [0051], lines 1-3). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Loessl et al with the water tank exposed when the door is open as disclosed by Massey and the transparent water tank as disclosed by Carroll et al for the benefit of providing the water tank in the apparatus such that it is easily accessible to a user, while also allowing the user to visualize the quantity of water disposed within the tank, thus allowing the user to know when the tank needs more water.

Claims 20 and 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over Loessl et al (US-20190223391-A1) in view of Wang et al (CN-103416292-A) and Martin (US-3458951-A).
Regarding claim 20, Loessl et al discloses (figure 4) an apparatus for cultivating plants, comprising:
a cabinet (400) having an interior space;
a plurality of beds (450a and 450b) that vertically partitions the interior space into a plurality of spaces and used to cultivate the plants (page 4, [0058], lines 1-2); 
at least one light assembly (430) provided above the plurality of beds to irradiate top surface of the plurality of beds with light (page 4, [0058], lines 3-5);

a water tank (413) provided in front of the machine compartment to supply water to the plurality of beds (page 4, [0059]); and
an evaporator (444) (page 4, [0057], lines 1-3).
Loessl et al does not disclose that the evaporator is provided on an inner rear surface of the interior space or a heater provided at an outer rear surface of the interior space. 
Wang et al teaches (figure 8) an apparatus for cultivating plants wherein an evaporator (34) is provided on an inner rear surface of the interior space (page 11, [0063], lines 430-431).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Loessl et al with the evaporator provided on an inner rear surface of the interior space as disclosed by Wang et al for the benefit of removing unwanted heat from the interior space where the plants are growing (as generally understood as the function of an evaporator in a refrigeration system). 
Martin teaches (figures 2 and 4) an apparatus for cultivating plants comprising a heater (58) provided at an outer rear surface of the interior space (column 3, lines 63-68).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Loessl et al as modified above in view of Wang et al with the heater positioned at an outer rear surface of the interior space, and also positioned with the evaporator coils, as disclosed by Martin for the benefit of providing means to increase the temperature of the interior space for the benefit of allowing the adjustment of temperature conditions 
Regarding claim 22, Loessl et al as modified above in view of Wang et al and Martin teaches an apparatus for cultivating plants wherein the heater is provided at a position corresponding to the evaporator (Martin: column 3, lines 63-72, such that the air “impinges fully upon both the heating and cooling elements”). 
Regarding claim 23, Loessl et al as modified above in view of Wang et al and Martin teaches an apparatus for cultivating plants wherein the evaporator overlaps the plurality of spaces defined by the plurality of beds (Wang et al: figure 8). 
Regarding claim 24, Loessl et al as modified above in view of Wang et al and Martin teaches (Loessl et al: figure 5 and figure 6b) an apparatus for cultivating plants wherein a blower assembly (548a, 548b, 434a, and 434b) is provided beside the evaporator to circulate internal air in the interior space (Loessl et al: page 6, [0072], lines 1-6). Loessl et al does not teach that the blower assembly is provided in front of the evaporator; however, it would have been an obvious matter of design choice to have positioned the blower assembly in front of the evaporator, since applicant has not disclosed that positioning the blower assembly in front of the evaporator solves any stated problem or is for any particular purpose and it 
Regarding claim 25, Loessl et al as modified above in view of Wang et al and Martin teaches (Loessl et al: figure 4) an apparatus for cultivating plants, wherein the blower assembly is interposed between the at least one light assembly and the plurality of beds (Loessl et al: page 5, [0065]; page , [0091]).
Regarding claim 26, Loessl et al as modified above in view of Wang et al and Martin teaches (Loessl et al: figure 6a) an apparatus for cultivating plants, wherein the blower assembly covers a rear wall surface of the interior space, which is interposed between the at least one light assembly and the plurality of beds (Loessl et al: page 2, [0022]; page 7, [0081]) (see annotated figure 6a below).

    PNG
    media_image3.png
    683
    954
    media_image3.png
    Greyscale

(Annotated figure 6a)
	Regarding claim 27, Loessl et al as modified above in view of Wang et al and Martin teaches (Loessl et al: figure 5) an apparatus for cultivating plants, wherein an outlet of the blower assembly (535a and 535b), which is configured to discharge air, is adjacent to a surface of the at least one light assembly (532a .

	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Loessl et al (US-20190223391-A1) in view of Wang et al (CN-103416292-A) and Martin (US-3458951-A), and further in view of Lee et al (US-20170284724-A1).
	Regarding claim 22, Loessl et al as modified above in view of Wang et al and Lee et al does not disclose an apparatus for cultivating plants wherein the evaporator is a roll-bond type evaporator.
	Lee et al teaches a refrigerator that utilizes a roll-bond type evaporator (page 4, [0067], lines 1-3).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Loessl et al in view of Wang et al and 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE L DOUGLAS whose telephone number is (571)272-5529.  The examiner can normally be reached on Monday-Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D. Collins can be reached on (571) 272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MADELINE L DOUGLAS/Examiner, Art Unit 3644                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642